           Case 1:16-cr-00370-CM Document 327 Filed 09/30/18 Page 1 of 2

                                                     U.S. Department of Justice

                                                     Criminal Division



Fraud Section                                        Michael T. Koenig
                                                     (202) 616-2165
                                                     Michael.Koenig@usdoj.gov

                                                     450 5th Street NW
                                                     Washington, D.C. 20530


VIA ECF                                              September 30, 2018

Honorable Colleen McMahon
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

         Re:    United States v. Connolly and Black, 16-CR-370 (CM)

Dear Chief Judge McMahon:

         Per the Court’s instruction, the government writes to proffer the testimony of Guy
Weston-Edwards if he is permitted to be recalled as a witness in the government’s case-in-chief.
(Prelim. Tr. 1000:4-11.) Mr. Weston-Edwards’ testimony will relate to, among other things,
trades that establish payment wires for counts 6 and 7, and trades showing the effect on financial
institutions.

        In particular, Mr. Weston-Edwards will testify to reliable RMS data—back office system
IDs, trading books, fixing dates, and tenors—associated with only 7 of the original 27 trades in
GX 1-456. Given the Court’s ruling, however, Mr. Weston-Edwards will not testify to the
“trader” field in RMS. Instead, just as the government established connections between traders
and Federal Home Loan Banks,1 the government will connect each of the 7 trade confirmations
themselves to defendants/co-conspirators through a combination of Mr. Weston-Edwards’
testimony, cooperator testimony, and documentary exhibits.

         To make the government’s plans clear, Mr. Weston-Edwards will be shown trade
confirmations that have back office system IDs, and then he will be asked if he looked up the
given ID in RMS, at which point the government will ask him for the associated trading book,
fixing date, and tenor. Since the data are business records, United States v. D’Agostino, 638 Fed.
App’x 51, 56 (2d Cir. 2016), Mr. Weston-Edwards’ testimony that he personally viewed the data
is sufficient to establish that the trades are in fact associated with the books, fixing dates, and
tenors. However, because Mr. Weston-Edwards is unlikely to be able to memorize the RMS

1
       For FHLB witnesses, the Court ruled that the government must lay its foundation block
by block before any such witnesses may be called. (Prelim. Tr. 360:24-361:3.) The government
believes it has done so, as shown in Attachment A to this letter.
         Case 1:16-cr-00370-CM Document 327 Filed 09/30/18 Page 2 of 2
                                                                                              2



data, the government may use a prior version of GX 1-456 prepared before trial and/or any notes
he prepares when checking the data against RMS to refresh his recollection.

      With the above proffer, the government respectfully requests permission to recall
Mr. Weston-Edwards to testify in the manner described.

                                                   Sincerely,


                                                                  /s/
                                                   CAROL L. SIPPERLY
                                                   Senior Litigation Counsel
                                                   ALISON L. ANDERSON
                                                   Trial Attorney
                                                   Criminal Division—Fraud Section
                                                   United States Department of Justice

                                                   MICHAEL T. KOENIG
                                                   CHRISTINA J. BROWN
                                                   Trial Attorneys
                                                   Antitrust Division
                                                   United States Department of Justice
